 



Exhibit 10.9
NON-EMPLOYEE DIRECTOR COMPENSATION

          Cash Compensation        
Chairman Retainer-Annual
  $ 30,000  
 
       
Member Retainer-Annual
  $ 23,000  
 
       
Committee Chair Retainer-Audit
  $ 7,000  
 
       
Committee Chair Retainer-Governance and ECDC
  $ 2,000  
 
       
Board meeting fee
  $ 2,000  
 
       
Committee meeting fee
  $ 1,000  
 
       
Amount in Lieu of Stock Options Under Expired 1995 Stock Option Plan for
Non-Employee Directors
  $ 10,000  

Restricted Stock Grant**
** Restricted stock grant valued at $18,000 made every three years, including
September 1, 2005, based on the last reported sale price of the stock on the
preceding trading day, and in accordance with the 1993 Non-Employee Director
Restricted Stock Plan. A person who becomes a non-employee director after the
September 1 on which an award was made will be awarded the number of shares
determined by dividing the amount equal to $18,000 minus the product of $500
times the number of months since such September 1 by the last reported sale
price of the stock on the trading day next preceding the award date. A
non-employee director may sell or otherwise transfer one-third of the shares
covered by an award on each anniversary of the date of the award. If a
non-employee director ceases to be a director before the restrictions against
transfer have lapsed with respect to any shares, then except for death,
disability or retirement, the director forfeits such shares. The restrictions
lapse upon a change in control.

